           Case 1:20-cv-10586-RA Document 14 Filed 02/02/21 Page 1 of 1
                                                                        USDC-SDNY
                                                                        DOCUMENT
                                                                        ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                            DOC#:
SOUTHERN DISTRICT OF NEW YORK                                           DATE FILED: 02/02/2021


 SHAKA SAAD,

                              Plaintiff,
                                                                     No. 20-CV-10586 (RA)
                         v.
                                                                           ORDER
 SYNCHRONY FINANCIAL and
 EXPERIAN INFORMATION SOLUTIONS,
 INC.,

                              Defendants.


RONNIE ABRAMS, United States District Judge:

         The joint stipulation of dismissal as to Defendant Synchrony Bank, see Dkt. 13, is

captioned as a “JOINT STIPULATION OF DISMISSAL WITH PREJUDICE,” but the text of

the stipulation states that the action “shall be dismissed without prejudice.” The parties are

directed to re-file the stipulation to clarify this inconsistency.

SO ORDERED.

Dated:      February 2, 2021
            New York, New York

                                                     Ronnie Abrams
                                                     United States District Judge
